DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-19 and 21 are pending.
Claim 20 is cancelled.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nihei et al, US Patent Pub. US 20060276934 A1 (hereinafter Nihei), in view of Burns et al, US Patent Pub. US 20150112481 A1 (hereinafter Burns) in view of Nohayashi et al, Japanese Patent Num JPH0588720A (hereinafter Nohayashi).

Claim 1
Nihei teaches a task resumption system (Nihei, para [0013] - - A robot controller capable of restarting a task/”task resumption” of a robot.), comprising: processing circuitry configured to receive a task resumption specification for task resumption by a device when the device, which sequentially performs multiple tasks, stops during processing (Nihei, Para [0127], [0134-136] - - The robot/device controller/”processing circuitry configured to receive a task resumption specification” display the differences between the external model/”task resumption specification”  and the internal model to have operator determine the restart permission that instructs the robot/device controller/”processing circuitry configured to receive a task resumption specification”, where the robot/device performs multiple tasks and is stopped in an emergency during processing of the multiple tasks.), acquire a current state of the device (Nihei, Para [0134] - - Acquire a current state of the robot/device internal model.), acquire a resume state corresponding to the task resumption of the device (Nihei, Para [0134-137] - - Reading/”acquire a resume state” the external model/”task resumption specification” in order to change the contents of the robot/device internal model/”current state” to be identical to the contents/”resume state” of the external model/”task resumption specification” .), cause the device to transition from the current state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.), and cause the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)
But Nihei fails to specify put a device, which sequentially performs multiple tasks, in a basic state when the device stops during processing.
However, Burns teaches put a device, which sequentially performs multiple tasks, in a basic state when the device stops during processing. (Burns, Para [0040], [0055-57], Fig. 6 refs 601-618 - - Put the robot/device into a safe/basic state when a failure/”device stops” occurs.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating the placement of the robot into a safe state when a failure occurs, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by placement of the robot into a safe state when a failure occurs, as suggested by Burns (Para [0005]).
But the combination of Nihei and Burns fails to specify causing the device to return to an initial configuration of the device.
However, Nohayashi teaches causing the device to return to an initial configuration of the device. (Nohayashi, Para [0004] - - Causing the robot apparatus/device to perform an origin return to a home position/”initial configuration” after a work stoppage.)
Nihei, Burns, and Nohayashi are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei and Burns, and further incorporating causing the robot apparatus to perform an origin return to a home position after a work stoppage, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent operation errors from misalignment by causing the robot apparatus to perform an origin return to a home position after a work stoppage, as suggested by Burns (Para [0003]).

Claim 2
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
The combination of Nihei, Burns, and Nohayashi further teaches cause the device to transition from the basic state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.), and cause the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)
Burns further teaches acquire the basic state as the current state. (Burns, Para [0040], [0055-57], Fig. 6 refs 601-618 - - Put the robot/device into a safe/basic state when a failure/”device stops” occurs, where the safe/basic state becomes the current state of the robot/device as read/acquired by the system supervisor processor.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating the placement of the robot into a safe state when a failure occurs, where the safe state becomes the current state of the robot as read by the system supervisor processor, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by placement of the robot into a safe state when a failure occurs, where the safe state becomes the current state of the robot as read by the system supervisor processor, as suggested by Burns (Para [0005]).

Claim 3
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
The combination of Nihei, Burns, and Nohayashi further teaches cause the device to transition from the basic state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.), and cause the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)
Burns further teaches request a user to put the device in a basic state, put the device in the basic state according to an instruction of the user requesting that the device be put into the basic state, acquire the basic state as the current state. (Burns, Para [0055-57] - - Providing the user options/”request a user” to put the robot/device into a safe/basic state when a failure occurs, and putting the robot/device into the safe/basic state according to an instruction based on the option selected by the user, where the safe/basic state becomes the current state of the robot/device as read/acquired by the system supervisor processor.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating providing the user options to put the robot into a safe state when a failure occurs, and putting the robot into the safe state according to an instruction based on the option selected by the user, where the safe state becomes the current state of the robot as read by the system supervisor processor, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by providing the user options to put the robot into a safe state when a failure occurs, and putting the robot into the safe state according to an instruction based on the option selected by the user, where the safe state becomes the current state of the robot as read by the system supervisor processor, as suggested by Burns (Para [0005]).

Claim 4
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
Burns further teaches receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption. (Burns, para [0059] - - The robot/device receives instructions/specification for a recovery operation/”second task” to be performed that is different from the original operation/task being performed by the robot/device when the failure/”processing was stopped” occurred.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as suggested by Burns (Para [0005]).

Claim 5
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
Burns further teaches control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display. (Burns, Para [0055-56] - - Displaying identifiable options/”multiple tasks” and faults/”task being performed” on a display screen when a failure/”processing was stopped” occurs, and the system supervisor processor receives the selection/”specification of the identification information” of the option/task selected from the listed options/”multiple tasks”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as suggested by Burns (Para [0005]).

Claim 6
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
The combination of Nihei, Burns, and Nohayashi further teaches request a user to create a surrounding environment of the device when resuming the task. (Nihei, Para [0127], [0135-136] - - Messaging/requesting the operator/user to manually intervene in the robot/device work area/”create a surrounding environment of the device” in order to restart/resume the task.)

Claim 11
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
The combination of Nihei, Burns, and Nohayashi further teaches cause the device to operate based on a protocol chart in which the multiple tasks are described, and cause the device to resume the task based on the protocol chart. (Nihei, Para [0068], [0134-136], [0178], [0195-198] Fig. 20 ref 104 - - The system causes the robot/device to operate based on a table/”protocol chart” with multiple tasks listed/described, and restarts/resumes the tasks based on the table/”protocol chart”)

Claim 12
Nihei teaches a method for task resumption (Nihei, para [0013] - - A robot controller capable of restarting a task/”task resumption” of a robot.), comprising: receiving a task resumption specification by a device when the device, which sequentially performs multiple tasks, stops during processing (Nihei, Para [0127], [0134-136] - - The robot/device controller/”receiving a task resumption specification” display the differences between the external model/”task resumption specification” and the internal model to have operator determine the restart permission that instructs the robot/device controller/”processing circuitry configured to receive a task resumption specification”, where the robot/device performs multiple tasks and is stopped in an emergency during processing of the multiple tasks.); acquiring a current state of the device (Nihei, Para [0134] - - Acquiring a current state of the robot/device internal model.); acquiring a resume state corresponding to a task resumption of the device (Nihei, Para [0134-137] - - Reading/”acquiring a resume state” the external model/”task resumption specification” in order to change the contents of the robot/device internal model/”current state” to be identical to the contents/”resume state” of the external model/”task resumption specification”.); causing the device to transition from the current state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.); and causing the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)
But Nihei fails to specify put a device, which sequentially performs multiple tasks, in a basic state when the device stops during processing.
However, Burns teaches put a device, which sequentially performs multiple tasks, in a basic state when the device stops during processing. (Burns, Para [0040], [0055-57], Fig. 6 refs 601-618 - - Put the robot/device into a safe/basic state when a failure/”device stops” occurs.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating the placement of the robot into a safe state when a failure occurs, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by placement of the robot into a safe state when a failure occurs, as suggested by Burns (Para [0005]).
But the combination of Nihei and Burns fails to specify causing the device to return to an initial configuration of the device.
However, Nohayashi teaches causing the device to return to an initial configuration of the device. (Nohayashi, Para [0004] - - Causing the robot apparatus/device to perform an origin return to a home position/”initial configuration” after a work stoppage.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei and Burns, and further incorporating causing the robot apparatus to perform an origin return to a home position after a work stoppage, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent operation errors from misalignment by causing the robot apparatus to perform an origin return to a home position after a work stoppage, as suggested by Burns (Para [0003]).

Claim 13
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
The combination of Nihei, Burns, and Nohayashi further teaches causing the device that has resumed the task to manufacture a target object. (Nihei, Para [0046], [0054] - - The robot/device restarts/resumes a task to manufacture a product/”target object”.)

Claim 14
Nihei teaches a non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to implement a method for task resumption (Nihei, para [0013], [0141] - - A robot controller capable of restarting a task/”task resumption” of a robot using a control program stored in memory/”non-transitory computer readable medium thereon a program”.), comprising: receiving a task resumption specification by a device when the device, which sequentially performs multiple tasks, stops during processing (Nihei, Para [0127], [0134-136] - - The robot/device controller/”receiving a task resumption specification” display the differences between the external model/”task resumption specification” and the internal model to have operator determine the restart permission that instructs the robot/device controller/”processing circuitry configured to receive a task resumption specification”, where the robot/device performs multiple tasks and is stopped in an emergency during processing of the multiple tasks.); acquiring a current state of the device (Nihei, Para [0134] - - Acquire a current state of the robot/device internal model.); acquiring a resume state corresponding to a task resumption of the device (Nihei, Para [0134-137] - - Reading/”acquiring a resume state” the external model/”task resumption specification” in order to change the contents of the robot/device internal model/”current state” to be identical to the contents/”resume state” of the external model/”task resumption specification”.); causing the device to transition from the current state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.); and causing the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)
But Nihei fails to specify put a device, which sequentially performs multiple tasks, in a basic state when the device stops during processing.
However, Burns teaches put a device, which sequentially performs multiple tasks, in a basic state when the device stops during processing. (Burns, Para [0040], [0055-57], Fig. 6 refs 601-618 - - Put the robot/device into a safe/basic state when a failure/”device stops” occurs.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating the placement of the robot into a safe state when a failure occurs, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by placement of the robot into a safe state when a failure occurs, as suggested by Burns (Para [0005]).
But the combination of Nihei and Burns fails to specify causing the device to return to an initial configuration of the device.
However, Nohayashi teaches causing the device to return to an initial configuration of the device. (Nohayashi, Para [0004] - - Causing the robot apparatus/device to perform an origin return to a home position/”initial configuration” after a work stoppage.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei and Burns, and further incorporating causing the robot apparatus to perform an origin return to a home position after a work stoppage, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent operation errors from misalignment by causing the robot apparatus to perform an origin return to a home position after a work stoppage, as suggested by Burns (Para [0003]).

Claim 15
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
Burns further teaches receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption. (Burns, para [0059] - - The robot/device receives instructions/specification for a recovery operation/”second task” to be performed that is different from the original operation/task being performed by the robot/device when the failure/”processing was stopped” occurred.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as suggested by Burns (Para [0005]).

Claim 16
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
Burns teaches receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption. (Burns, para [0059] - - The robot/device receives instructions/specification for a recovery operation/”second task” to be performed that is different from the original operation/task being performed by the robot/device when the failure/”processing was stopped” occurred.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as suggested by Burns (Para [0005]).

Claim 17
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
Burns further teaches control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display. (Burns, Para [0055-56] - - Displaying identifiable options/”multiple tasks” and faults/”task being performed” on a display screen when a failure/”processing was stopped” occurs, and the system supervisor processor receives the selection/”specification of the identification information” of the option/task selected from the listed options/”multiple tasks”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as suggested by Burns (Para [0005]).

Claim 18
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
Burns further teaches control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display. (Burns, Para [0055-56] - - Displaying identifiable options/”multiple tasks” and faults/”task being performed” on a display screen when a failure/”processing was stopped” occurs, and the system supervisor processor receives the selection/”specification of the identification information” of the option/task selected from the listed options/”multiple tasks”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as suggested by Burns (Para [0005]).

Claim 19
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
Burns further teaches control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display. (Burns, Para [0055-56] - - Displaying identifiable options/”multiple tasks” and faults/”task being performed” on a display screen when a failure/”processing was stopped” occurs, and the system supervisor processor receives the selection/”specification of the identification information” of the option/task selected from the listed options/”multiple tasks”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as suggested by Burns (Para [0005]).

Claim 21
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
Nohayashi further teaches the initial configuration of the device includes a posture of the device. (Nohayashi, Para [0004] - - Causing the robot apparatus/device to perform an origin return to a home position/posture after a work stoppage.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei and Burns, and further incorporating causing the robot apparatus to perform an origin return to a home position after a work stoppage, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent operation errors from misalignment by causing the robot apparatus to perform an origin return to a home position after a work stoppage, as suggested by Burns (Para [0003]).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nihei et al, US Patent Pub. US 20060276934 A1 (hereinafter Nihei) in view of Burns et al, US Patent Pub. US 20150112481 A1 (hereinafter Burns) in view of Nohayashi et al, Japanese Patent Num JPH0588720A (hereinafter Nohayashi) as applied to Claims 1-6, 11-19, and 21, in view of Kakisaka et al, US Patent Pub. US 20180281190 A1 (hereinafter Kakisaka).

Claim 7
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
But the combination of Nihei, Burns, and Nohayashi fails to specify virtually execute a task before the task resumption.
However, Kakisaka teaches virtually execute a task before the task resumption. (Kakisaka, Para [0168-169] - - Virtually executing an operation/task to be performed by the robot before execution/”task resumption”.)
Nihei, Burns, Nohayashi, and Kakisaka are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating virtually executing an operation to be performed by the robot before execution, as taught by Kakisaka.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if any interference may occur by virtually executing an operation to be performed by the robot before execution, as suggested by Kakisaka (Para [0169]).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nihei et al, US Patent Pub. US 20060276934 A1 (hereinafter Nihei) in view of Burns et al, US Patent Pub. US 20150112481 A1 (hereinafter Burns) in view of Nohayashi et al, Japanese Patent Num JPH0588720A (hereinafter Nohayashi) as applied to Claims 1-6, 11-19, and 21 above, in view of Gilliland et al, US Patent Pub. US 20010004718 A1 (hereinafter Gilliland).

Claim 8
The combination of Nihei, Burns, and Nohayashi teaches all the limitations of the base claims as outlined above.  
But the combination of Nihei, Burns, and Nohayashi fails to specify receive a specification of a resume condition for the task resumption, and cause the device to resume the task based on the resume condition.
However, Gilliland teaches receive a specification of a resume condition for the task resumption, and cause the device to resume the task based on the resume condition. (Gilliland, Para [0076] - - Add the conditions/”specification of a resume condition” under which the program/task may be resumed, and cause the robot/device to resume the program/task based on the conditions/”specification of a resume condition”.)
Nihei, Burns, Nohayashi, and Gilliland are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, and Nohayashi, and further incorporating adding the conditions under which the program may be resumed, and cause the robot to resume the program based on the conditions, as taught by Gilliland.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent collisions by adding the conditions under which the program may be resumed, and cause the robot to resume the program based on the conditions, as suggested by Gilliland (Para [0076]).

Claim 9
The combination of Nihei and Gilliland teaches all the limitations of the base claims as outlined above.  
Gilliland further teaches record the resumed task and the resume condition in association with each other in a storage, and when the device stops again during processing and the recorded task is specified, cause the device to resume work based on the resume condition stored in association with the resumed task. (, Para [0065], [0076] - - Recording the added conditions/”specification of a resume condition” under which the program/task may be resumed in memory/storage, and cause the robot/device to resume the program/task based on the stored conditions/”specification of a resume condition”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, Nohayashi and Gilliland, and further incorporating adding and recording the conditions under which the program may be resumed, and cause the robot to resume the program based on the conditions, as taught by Gilliland.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent collisions by adding and recording the conditions under which the program may be resumed, and cause the robot to resume the program based on the conditions, as suggested by Gilliland (Para [0076]).

Claim 10
The combination of Nihei and Gilliland teaches all the limitations of the base claims as outlined above.  
Gilliland further teaches the resumed task includes a loop operation that is repeatedly executed, and the resume condition is a loop being executed at time of resuming. (Gilliland, Para [0098-99], Fig. 4 refs 410, 425 - - A loop operation repeatedly executed, with conditions/”resume condition” under which the program/task may be resumed is a loop conditional that determines if robots/devices are in position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei, Burns, Nohayashi and Gilliland, and further incorporating a loop operation repeatedly executed, with conditions under which the program may be resumed is a loop conditional that determines if robots are in position, as taught by Gilliland.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent collisions by using a loop operation repeatedly executed, with conditions under which the program may be resumed is a loop conditional that determines if robots are in position, as suggested by Gilliland (Para [0076]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119